Citation Nr: 1643807	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  13-05 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression, and anxiety.

2.  Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had service from August 1966 to June 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 decision of the Regional Office (RO) in St. Petersburg, Florida.  The Veteran was notified of this decision in an October 2010 letter.

The Board previously considered this appeal in April 2016, and remanded these issues for further development in order to schedule a Board hearing.  That development was completed, and the case returned to the Board for further appellate review.

In July 2016, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ); a transcript of the hearing is associated with the claims file.  

The issue of service connection for a right shoulder disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has current diagnoses of PTSD, anxiety, and depression.
 
2.  The Veteran served in Vietnam and was exposed to rockets, mortars, small arms fire, mutilated body parts, and mistreatment of the local people.
 
3.  The PTSD stressor events are adequate to support a diagnosis of PTSD, and the PTSD symptoms are related to the claimed stressors.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for an acquired psychiatric disorder, to include PTSD, depression, and anxiety, have been met.  38 U.S.C.A. §§ 1101, 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection for an Acquired Psychiatric Disorder

In this case, the Veteran has advanced that he developed PTSD, anxiety, and depression as a result of traumatic experiences while serving in Vietnam.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).

In the case of any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service, satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  The reasons for granting or denying service connection in each case shall be recorded in full.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d). 

The ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C. § 1154(b), requires that a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  The question of whether any particular set of circumstances constitutes engagement in combat with the enemy for purposes of section 1154(b) must be resolved on a case-by-case basis using a reasonable doubt standard.  See VAOPGCPREC 12-99.

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3). 

A claim for service connection for a mental disability may include claims for service connection of any mental disability that may reasonably be encompassed by several factors, including the claimant's description of the claim, the symptoms the claimant describes and the information the claimant submits or that the Secretary obtains in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Accordingly, the Board has taken an expansive view of the Veteran's claim pursuant to Clemons.

The question of whether a veteran was exposed to a stressor in service is a factual one, and VA adjudicators are not bound to accept uncorroborated accounts of stressors or medical opinions based upon such accounts.  Wood v. Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 1 Vet. App. 406 (1991).  Hence, whether a stressor was of sufficient gravity to cause or support a diagnosis of PTSD is a question of fact for medical professionals, and whether the evidence establishes the occurrence of stressors is a question of fact for adjudicators.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).  The Court has held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  See Gilbert, 1 Vet. App. at 53.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

After a review of all the evidence, the Board finds that the evidence is at least in equipoise on the question of whether the Veteran has a current diagnosis of PTSD. 

The evidence tending to show that the Veteran does not have a current PTSD diagnosis includes the report of a December 2012 VA mental health examination in which the VA examiner did not diagnose the Veteran with PTSD, but did diagnose anxiety disorder, NOS.  The Veteran told the examiner that he went out on missions to the middle of the jungle to underground command centers and he would fix the radios.  He said that he would go to fire support bases where incoming and outgoing artillery was being fired.  He reported that he spent a couple of days in those camps each trip for a total of about seven times.  The Veteran stated that his first traumatic experience during service in Vietnam was in a truck after hitching a ride back to Bien Hoe with some fellow service men.  He said that during this ride, there were friendly Vietnamese in little cabs and the other service men kept hitting them with the truck to get them off the road, but they did not move out of the way, so the service men ran the people over with the truck.  The Veteran said that when he looked back all he saw was steam and screaming people.  Another traumatic experience involved exposure to other service members who cut off Vietcong ears and kept them in jars.  He said that he saw mutilated bodies in those camps.  Additionally, the Veteran said that they would be stormed at night and they had to shoot back at the Vietcong.  He said that in the mornings they would do a body count.  The examiner noted that the Veteran had current symptoms of depressed mood, anxiety, and mild memory loss.  

The VA examiner opined that the Veteran did not meet the DSM-IV diagnostic criteria for the diagnosis of PTSD based on objective test results and diagnostic clinical interview from this examination.  The examiner commented, "There is no objective evidence or data to support the diagnosis of PTSD at this time."  The examiner stated, "Previous diagnosis of PTSD was based on the Veteran's subjective report of symptoms with no objective data to support the clinical diagnosis.  The Veteran's reported symptoms do meet the DSM-IV diagnostic criteria for the diagnosis of Anxiety disorder, not otherwise specified."  The VA examiner reasoned that the Veteran's "military service treatment records are entirely negative for complaints treatment or diagnosis of depression, anxiety, PTSD, or other Axis I mood disorder.  There is no evidence to support that his current symptoms of anxiety disorder, not otherwise specified, are caused by or related to his military service."  The examiner said that the opinion "was based on review of the Veteran's C-file with military service records [VA] mental health records, subjective reported level of symptoms, DSM-IV diagnostic criteria, diagnostic clinical interview, objective test results from this examination and training and experience of this examiner." 

Evidence tending to show that the Veteran has a currently diagnosed psychiatric disorder of PTSD includes an October 2011 opinion that VA received from the Veteran's VA psychologist.  The VA psychologist stated, "In my clinical opinion, as well as his psychiatrist and Primary Care Doctor, he fully meets the DSM- IV diagnostic criteria for PTSD."  This diagnosis was also attributed to the Veteran's experiences during military service.  The VA psychologist's opinion is supported by the VA treatment records throughout the period on appeal, which show an Axis I diagnosis for PTSD, as well as recurrent depressive disorder, and anxiety.  The VA treatment records specifically noted that all criteria were met for a diagnosis of PTSD.  The same VA psychologist, as well as the same VA psychiatrist mentioned in the October 2011 opinion, also repeatedly treated the Veteran throughout the period on appeal for his PTSD symptoms.  The examiner's only reason for rejecting these prior diagnoses were that they were based upon subjective history.  While he reported the Veteran did not meet the diagnostic criteria based on objective testing, the examiner also intentionally left the PTSD portion (section 3 and section 4) of the examination blank and did not provide the results of the objective testing so the Board could fully evaluate the testing.  The Board further notes that review of the underlying treatment records reflects that the second psychiatry visit in May 2011 consisted of a subjective history and mental status examination and concluded with a diagnosis of PTSD in "Axis I" the same format utilized by the DSM-IV. See The American Psychiatric Association : Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), 37-45 (4th ed. 1994) (describing the multiaxial assessment and explaining that it allows for considerations of mental disorders, general medical conditions, psychosocial and environmental problems that can all contribute to the mental disorder).  As these were made by psychologists and even reference the DSM, the Veteran has a current diagnosis. See Cohen v. Brown, 10 Vet. App. 128, 140 (1997) (holding that mental health professionals making diagnoses 'are presumed to know the DSM requirements applicable to their practice and to have taken them into account.'). As the evidence is at least in relative equipoise, the Board finds that the Veteran has a current diagnosis of PTSD.

Next, the Board finds that the Veteran has a stressor related to fear of hostile military or terrorist activity.  He has described stressors including being exposed to artillery fire and being attacked by enemy fire.  His service personnel records confirm he served in the Republic of Vietnam.  Accordingly, the Board finds the lay reports of stressors to be consistent with the circumstances of his service. See also 38 U.S.C. § 1154(b); VAOPGCPREC 12-99.

Finally, the Board finds that the evidence is at least in equipoise on the question of whether that there is a link, established by medical evidence, between current PTSD symptoms and an in-service stressor.  As previously noted above, the December 2012 VA examiner found that the Veteran did not have a current diagnosis of PTSD.  As such, the VA examiner did not make any finding as to whether the in-service stressors were adequate to support a diagnosis of PTSD, or render an opinion as to whether the stressors contributed to a PTSD diagnosis.  However, the October 2011 VA psychologist's opinion reflects that he already found the Veteran's claimed stressors were adequate to support a PTSD diagnosis.  Moreover, VA treatment records have consistently reported that the Veteran's psychiatric symptoms are due to traumatic events he experienced during his tour of duty in Vietnam.  The Veteran's treating VA psychiatrist also confirmed the Veteran's PTSD diagnosis due to traumatic events during service.  The report from the October 2011 VA psychologist reflects that he assessed the Veteran's recognized stressors of artillery attacks and engaging in firefights with the enemy was adequate to support a PTSD diagnosis.  Accordingly, the Board finds that the December 2012 VA examiner's opinion that the Veteran's previous diagnosis of PTSD was "based on the Veteran's subjective report of symptoms with no objective data to support the clinical diagnosis," is less probative than the October 2011 opinion that was based on more thorough and continuous treatment of the Veteran's symptoms.  As detailed above, the Veteran's symptoms associated with the other diagnoses for anxiety and depression were also linked, in part, to the traumatic experiences that the Veteran incurred during service.

Based on the foregoing, and resolving any reasonable doubt in the Veteran's favor, the Board finds that service connection for an acquired psychiatric disorder, to include PTSD, anxiety, and depression is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

VCAA notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The RO provided a letter to the Veteran in February 2010, prior to the initial adjudication of the service connection claim on appeal.  The letter notified the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

The notice requirements of the VCAA apply to all elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  The Veteran was provided with such notice by the February 2010 letter, including the type of evidence necessary to establish a disability rating and effective dates.

Next, VA has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  Here, service records have been obtained as have records of VA treatment.  Based on the foregoing, the Board finds that VA has met its duty to assist with regard to records development.

The Veteran was afforded a VA examination with respect to his claim in December 2012.  During that examination, the VA examiner conducted a physical examination of the Veteran with diagnostic testing, was provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid a factual foundation for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met regarding the matter on appeal.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).

All necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record.  The Board has carefully considered such statements, and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the duties to notify and assist the Veteran in the development of this claim have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

As noted in the Introduction, the Board previously remanded this claim in April 2016.  The Board instructed the AOJ to schedule the Veteran for a Board hearing.  Since that time, VA scheduled the Veteran for a Board hearing.  As a result, the Board finds substantial compliance with its previous remand instructions, and has properly continued with the foregoing decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, anxiety and depression, is granted.


REMAND

Unfortunately, the Veteran's service connection claim for a right shoulder disability must be remanded for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

In short, the Veteran states he has had problems with his right shoulder since serving in Vietnam approximately 47 years ago.  He does recall an injury to his shoulder when the rocket alert sirens went off and he was going into the bunker and he was trampled by other service members that stepped on his shoulder and his back and neck.  He has had problems with his shoulder and he describes dislocating it on occasion, although he says that he can get it back into place if he has somebody pull on it.  He stated this initially occurred while serving in Vietnam when he was swimming in a pool, his shoulder slipped out of place, so he had a friend pull on his shoulder, and he was able to get it back into place; that was in the early 1960s.  Approximately 6 years later, while playing volleyball, he noted his right shoulder to again slip out of place.  He stated he ran around for a bit and had another person pull on his shoulder and it was able to get back into place.  He stated that with any actions overhead, throwing a football or throwing a ball, his shoulder would slip out of place.  He has had plain radiographs of the shoulder and an MRI obtained on the right shoulder for evaluation.  However, the evidence of record does not contain a probative nexus opinion.  The Veteran has been diagnosed with chronic right shoulder pain.  Examination and MRI reports have been found to be consistent with glenohumeral arthritis.

Under McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), in disability compensation (service connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.

Given the Veteran's contentions that he injured his right shoulder during service, a VA examination is necessary to determine the nature and etiology of any current right shoulder disability.  Without further clarification, the Board is without medical expertise to determine the nature and etiology of the claimed right shoulder disability.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination to determine the nature and etiology of any right shoulder disability.  The claims folder should be made available to the examiner for review before the examination.  

The examiner should opine as to the following:

(a)  Does the Veteran have a current right shoulder disability?

(b)  If so, is it at least as likely as not (50 percent or greater probability) that a right shoulder disability is related to service?

A comprehensive rationale must be provided for the opinion rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why the opinion cannot be made without resorting to speculation.

2.  Then, readjudicate the appeal, and issue a supplemental statement of the case, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


